

SUBORDINATION AGREEMENT


This Subordination Agreement, dated as of July 8, 2005 (the “Subordination
Agreement”), by and among Axeda Systems, Inc., a Delaware corporation, the
several Purchasers listed in Schedule 1 to the Senior Secured Bridge Note
Purchase Agreement, dated as of July 8, 2005 (as may be hereafter amended,
modified, substituted, extended or restated from time to time, including any
replacement agreement therefore, the “Purchase Agreement”), by and among the
Company (defined below) and the Purchasers (together with any subsequent holders
of the Notes (as defined in the Purchase Agreement), the “Senior Holders”) and
Laurus Master Fund, Ltd. and its successors and assigns of the notes and other
securities issued under the Securities Purchase Agreement referenced below (each
a “Subordinated Creditor” and collectively, the “Subordinated Creditors”).


WITNESSETH:


WHEREAS, pursuant to the provisions of the Purchase Agreement, the Senior
Holders have agreed, upon the terms and subject to the conditions contained
therein, to make loans and otherwise extend credit to the Company; and


WHEREAS, each Subordinated Creditor has extended credit to the Company pursuant
to that certain Securities Purchase Agreement, dated as of October 5, 2004, by
and among the Subordinated Creditors and the Company (as amended, modified or
supplemented from time to time, the “Securities Purchase Agreement”); and


WHEREAS, it is a condition precedent to the Senior Holders’ willingness to make
loans and otherwise extend credit to the Company pursuant to the Purchase
Agreement that the Company and the Subordinated Creditors enter into this
Agreement; and


WHEREAS, in order to induce the Senior Holders to make loans and otherwise
extend credit to the Company pursuant to the Purchase Agreement, the Company and
the Subordinated Creditors have agreed to enter into this Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, do hereby agree as follows:


1.    Definitions. The following terms shall have the meanings given to such
terms as set forth below:
 
“Company” For purposes hereof, the term “Company” shall include Axeda Systems,
Inc. and all of its direct and indirect subsidiaries whether now or hereafter
existing, including without limitation, Axeda Systems Operating Company, Inc.
 
“Senior Debt” All principal (which principal shall not exceed $600,000),
interest, fees, costs, enforcement expenses (including legal fees and
disbursements), collateral protection expenses and other reimbursement or
indemnity obligations created or evidenced by the Purchase Agreement or any of
the other Senior Documents. Notwithstanding anything herein to the contrary
Senior Debt shall not include any termination or break-up fees or expense
reimbursement amounts payable to the Senior Holders by the Company under the
Letter of Intent. Senior Debt shall expressly include any and all interest
accruing or costs or expenses (including legal fees and expenses) incurred on or
after the date of any filing by or against the Company of any petition under the
United States Bankruptcy Code or any other bankruptcy, insolvency or
reorganization act regardless of whether the Senior Holders’ claim therefor is
allowed or allowable in the case or proceeding relating thereto.


 
 

--------------------------------------------------------------------------------

Subordination Agreement - Page 2
 
“Senior Documents” Collectively, the Purchase Agreement, the Notes, the Security
Agreement, the Guaranty, any promissory notes executed in connection therewith
(subject to the aggregate principal not exceeding $600,000) and any and all
guaranties and security interests, mortgages and other liens directly or
indirectly guarantying or securing any of the Senior Debt, and any and all other
documents or instruments otherwise evidencing or further guarantying or securing
directly or indirectly any of the Senior Debt, whether now existing or hereafter
created.


“Subordinated Debt” All principal, interest, fees, costs, enforcement expenses
(including legal fees and disbursements), collateral protection expenses and
other reimbursement and indemnity obligations created or evidenced by any of the
Subordinated Documents or any prior, concurrent or subsequent notes, instruments
or agreements of indebtedness, liabilities or obligations of any type or form
whatsoever relating thereto in favor of the Subordinated Creditors with respect
to the Company.


“Subordinated Documents” Collectively, the Securities Purchase Agreement, any
promissory notes executed in connection therewith and any and all guaranties and
security interests, mortgages and other liens directly or indirectly guarantying
or securing any of the Subordinated Debt, and any and all other documents or
instruments executed in connection with the Securities Purchase Agreement or
otherwise evidencing or further guarantying or securing directly or indirectly
any of the Subordinated Debt, whether now existing or hereafter created.


Terms not otherwise defined herein shall have the meaning assigned such terms in
the Purchase Agreement.


2.   Subordination. Each Subordinated Creditor, for itself, its executors,
administrators, personal representatives, heirs, devisees, legatees, successors
and assigns, covenants and agrees that the payment of the principal of and
interest on all Subordinated Debt now or hereafter outstanding is hereby
expressly subordinated, to the extent and in the manner hereinafter set forth,
to the payment in full in cash of the Senior Debt; provided, however, that the
Company shall be permitted to make certain payments in the form of equity on
account of the Subordinated Debt in accordance with Section 3 below.
 
3.   No Payment. As long as any of the Senior Debt is outstanding, no payment of
principal of, interest on, or premiums, fees, costs, expenses or other amounts
with respect to, any Subordinated Debt shall be made by the Company or accepted
by any Subordinated Creditor and the Company shall not set off, contra or
otherwise apply all or any part of any obligation of any Subordinated Creditor
to the Company toward satisfaction of the Subordinated Debt, or acquire, redeem
or otherwise purchase any Subordinated Debt; provided, however, that the Company
shall be permitted (but not obligated) to make payments on the Subordinated Debt
payable solely in the form of shares of common stock of the Company or warrants
or options to purchase shares of common stock of the Company in accordance with
the terms of the Securities Purchase Agreement so long as no Event of Default
has occurred under the Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

Subordination Agreement - Page 3
 
4.   Payments Held in Trust. If any payment of principal of, interest on, or
premiums, fees, costs, expenses or other amounts with respect to, any
Subordinated Debt is received by a Subordinated Creditor before all Senior Debt
shall have been paid or satisfied in full, despite or in violation or
contravention of the terms of this Subordination Agreement, the Subordinated
Creditor will hold the same in trust for the Senior Holders and forthwith pay
the same to the Senior Holders, to be held by the Senior Holders as additional
security for the Senior Debt or applied by the Senior Holders to payment of the
Senior Debt in such manner as the Senior Holders may choose in their sole
discretion. Any such payment of principal of, interest on, or premiums, fees,
costs, expenses or other amounts with respect to, any Subordinated Debt paid
over to the Senior Holders and held by the Senior Holders as additional security
pursuant to the immediately preceding sentence shall, to the extent not applied
to the payment of the Senior Debt, be paid over to the Subordinated Creditor
after the Senior Debt has been finally paid in full in cash. Until the Senior
Debt has been finally paid in full in cash, no Subordinated Creditor shall have
any right of subrogation, reimbursement, restitution, contribution or indemnity
whatsoever from any assets of the Company or any guarantor of or provider of
collateral security for the Senior Debt. Notwithstanding anything to the
contrary contained herein, following the payment in full of the Senior Debt,
each Senior Holder hereby agrees that in the event such Senior Holder receives
as a result of its exercise of remedies under the Senior Documents any amount on
account of the Senior Debt in excess of the outstanding Senior Debt, such Senior
Holder shall be pay over such excess amount to the Subordinated Creditors as
promptly as practicable.
 
5.   Bankruptcy. In the event of any receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization (whether or not pursuant
to bankruptcy laws), sale of all or substantially all of the assets,
dissolution, liquidation, winding up of the business or affairs of the Company
or any other marshalling of the assets and liabilities of the Company:
 
(a)    Each Subordinated Creditor will prove, enforce and endeavor to obtain
payment of the principal of, interest on and all other amounts payable with
respect to all Subordinated Debt and will pay over to the Senior Holders amounts
thereof sufficient for payment of principal of and interest on, or other
payments with respect to, the Senior Debt, to pay in full the Senior Debt. The
Senior Holders may file claims in any such proceeding on each Subordinated
Creditor’s behalf and in no event shall any Subordinated Creditor waive, forgive
or cancel any claim it may now or hereafter have against the Company.
 
(b)    The Senior Holders may, at their option, claim directly from the trustee
or representative of the Company’s estate in such proceeding. In the event that
the Senior Holders do so elect to claim directly against the trustee or
representative of the Company’s estate, each Subordinated Creditor hereby grants
to the Senior Holders an irrevocable proxy to vote its claims in any such
proceeding or at any meeting of creditors, and agrees to execute all further
documents requested by the Senior Holders to facilitate exercise of this proxy.
The Subordinated Creditors and the Company agree to furnish all assignments,
powers or other documents requested by the Senior Holders to facilitate such
direct collection by the Senior Holders or the perfection of any interest of the
Senior Holders hereunder.
 
 
 

--------------------------------------------------------------------------------

Subordination Agreement - Page 4
 
6.    Certain Prohibited Actions. Until the payment or satisfaction in full of
the Senior Debt, without the prior written consent of the Senior Holders:
 
(a)    no Subordinated Creditor shall from and after the date hereof request,
demand or seek to obtain from the Company, and the Company shall not grant or
deliver to the Subordinated Creditor, any collateral or other security for the
Subordinated Debt (the parties hereto acknowledge that this clause (a) does not
require the Subordinated Creditors to terminate the liens granted prior to this
date under the Subordinated Documents);
 
(b)    no Subordinated Creditor shall (i) accelerate the maturity of any
Subordinated Debt, (ii) demand payment of any Subordinated Debt or (iii)
exercise any right or remedy, or take any action, against the Company or any of
the assets or property of the Company to enforce its rights with respect to any
Subordinated Debt;
 
(c)    no Subordinated Creditor will amend or modify any of the terms of any of
the Subordinated Debt or any of the Subordinated Documents in a manner that is
materially adverse to the interests of the Senior Holders (including those
interests relating to the Senior Documents and the transactions contemplated by
the Letter of Intent), provided, however, that the Subordinated Creditors shall
provide the Senior Holders at least five business days' prior notice of any
proposed amendment or modification to afford the Senior Holders an opportunity
to object to such proposed amendment or modification as being materially adverse
to their interests; and
 
(d)    no Subordinated Creditor shall sell, assign or otherwise transfer or
further encumber any Subordinated Debt or interest therein without first
procuring and delivering to the Senior Holders evidence in writing of the
consent and agreement of the purchaser, pledgee, assignee or transferee of such
Subordinated Debt or interest therein to comply with all terms, conditions and
provisions of this Subordination Agreement. The rights of the Senior Holders
under this Section 6 shall inure to the benefit of their successors and assigns.
 
7.    Subordinated Creditors' Security.
 
(a)    Each Subordinated Creditor hereby confirms that, regardless of the
relative times and method of attachment or perfection thereof (or any failure to
perfect) or the order of filing of financing statements, mortgages or other
security agreements or documents, or anything in the Subordinated Documents or
this Agreement to the contrary, the security interests and liens granted or to
be granted from time to time to secure the Senior Indebtedness, shall in all
respects be first and senior security interests and liens, superior to any
security interests and liens granted or to be granted to Subordinated Creditor
in assets of or ownership interests in, the Company or any other person pursuant
to the Subordinated Documents or otherwise, it being the express intention of
the parties that, notwithstanding anything in this Agreement to the contrary,
all liens and security interests granted to Senior Holders from time to time
shall be prior and superior to any liens or security interests granted to
Subordinated Creditor. In foreclosing on Senior Holders’ security interests and
liens in the collateral described in or purportedly covered by the Security
Agreement (as defined in the Purchase Agreement) (the "Collateral"), the Senior
Holders may proceed to foreclose on their security interests and liens in any
manner which the Senior Holders, in their sole discretion, choose, even though a
higher price might have been realized if Senior Holders had proceeded to
foreclose on their security interests and liens in another manner.
 
 
 

--------------------------------------------------------------------------------

Subordination Agreement - Page 5
 
(b)    Each Subordinated Creditor hereby consents and agrees that the Senior
Holders shall be under no obligation with respect to marshaling collateral
security for the Senior Debt in favor of Subordinated Creditors or in payment of
indebtedness of the Company to the Subordinated Creditors.
 
(c)    Without limiting any of the rights (including any of the foreclosure
rights) of Senior Holders under the Purchase Agreement, the Security Agreement,
or any documents delivered to secure the obligations of the Company to the
Senior Holders in connection therewith or under the provisions of any applicable
law, and without placing any obligation on the part of the Senior Holders to
follow any of the following provisions in order to retain their priority status
hereunder, in the event that the Senior Holders release or discharge their
security interests in, or liens upon, any Collateral which is subject to a lien
or security interest in favor of any Subordinated Creditor, in each case in
connection with exercising the Senior Holders’ rights under the Security
Agreement, such Collateral shall thereupon be deemed to have been released from
all such liens and security interests. Each Subordinated Creditor agrees that
within two Business Days' following Senior Holder’s written request therefor, it
will execute, deliver and file any and all such termination statements, lien
releases and other agreements and instruments as Senior Holders reasonably deem
necessary or appropriate in order to give effect to the preceding sentence. Each
Subordinated Creditor hereby irrevocably appoints the Senior Holders the true
and lawful attorney of such Subordinated Creditor for the purpose of effecting
any such executions, deliveries and filings. Without limiting the foregoing, and
without implying that any Senior Holder is obligated to undertake any special
investigation with respect to its good faith belief as to the fair value of any
property, the parties hereto agree to be bound as to the fair value of any
property as determined by any independent appraisal of such property that may be
conducted at the Senior Holders’ request. The cost of any such appraisal shall
be borne by the Company and, if funded by the Senior Holders, shall constitute
Senior Debt. Each Senior Holder agrees that if, as a result of a release of its
liens on Collateral which is subject to a lien or security interest in favor of
any Subordinated Creditor, such Senior Holder receives any amount on account of
the Senior Debt in excess of the outstanding Senior Debt, such Senior Holder
shall in accordance with the last sentence of Section 4 above pay over such
excess amount to the Subordinated Creditors as promptly as practicable following
payment in full of the Senior Debt.
 
8.    Consents and Waivers. Each Subordinated Creditor hereby irrevocably
consents to (a) the Company entering into the Purchase Agreement and the other
Senior Documents, the Company’s incurrence of the Senior Debt and the Company’s
performance of its obligations thereunder and irrevocably waives any rights it
may have to participate in, receive notice of or otherwise prohibit the issuance
of the Senior Debt, (b) any waiver of the terms of the Senior Debt, (c) any
renewal, extension or postponement of the time of payment of the Senior Debt or
any other indulgence with respect to the Senior Debt, (d) any substitution,
exchange or release of collateral for the Senior Debt and (e) the addition or
release of any person primarily or secondarily liable on the Senior Debt, made
or effected by the Senior Holders. The Senior Holders may exercise, fail to
exercise, waive or amend any of their rights under any instrument evidencing or
securing or under any agreement delivered in connection with any Senior Debt,
and in reference thereto may make and enter into such agreements as to them may
seem proper or desirable, all without notice to or further assent from the
Subordinated Creditors, and any such action shall not in any manner impair or
affect this Subordination Agreement or any of the Senior Holders’ rights
hereunder. Notwithstanding anything herein to the contrary, the Senior Documents
shall not be amended or modified to (i) increase the aggregate principal of, or
increase the rates of interest, fees, other premiums or similar amounts payable
on, the Senior Debt, in each case, from that in effect on the date hereof or
(ii) restrict the Company from entering into an amendment or modification to the
terms of the Subordinated Debt which amendment or modification is in accordance
with the terms and conditions of Section 6(c) hereof, in each case without the
consent of the Subordinated Creditors representing at least a majority of the
aggregate principal amount of the Subordinated Debt then outstanding. Each
Subordinated Creditor hereby irrevocably waives (i) presentment, notice and
protest in connection with all negotiable instruments evidencing Senior Debt or
Subordinated Debt, (ii) notice of the acceptance of this Subordination Agreement
by the Senior Holders, (iii) notice of any extensions of credit made, extensions
granted or other action taken in reliance hereon, and (iv) all demands and
notices of every kind in connection with this Subordination Agreement. Each
Subordinated Creditor hereby waives and agrees not to assert against the Senior
Holders any rights which a guarantor or surety with respect to any indebtedness
of the Company could exercise; but nothing in this Subordination Agreement shall
constitute the Subordinated Creditor a guarantor or surety.
 
 
 

--------------------------------------------------------------------------------

Subordination Agreement - Page 6
 
9.    Purchase of Senior Debt. The Subordinated Creditors shall be entitled, at
any time, to purchase the Notes representing the entire amount of the Senior
Debt from the Senior Holders by paying in full in immediately available U.S
funds by wire transfer to the Senior Holders the aggregate amount of all
principal, interest and other amounts payable under the Notes and the Bridge
Loan Documents then outstanding; provided, however, that the Subordinated
Creditors shall not have the right to purchase the Notes prior to the Maturity
Date (as defined in the Purchase Agreement on the date hereof) if any
Subordinated Creditor is (i) purchasing the Notes in connection with the
provision by the Subordinated Creditors of financing for the acquisition of the
stock or assets of the Company or any of its subsidiaries by any person other
than the Senior Holders or their affiliates, or (ii) acting directly with a
person other than the Senior Holders and their affiliates to take any action
that could reasonably be expected to prevent, interfere with, delay or postpone
the acquisition of the stock or assets of the Company or any of its subsidiaries
by the Senior Holders or their affiliates. Furthermore, each Subordinated
Creditor agrees that, at no time prior to the Maturity Date (as defined in the
Purchase Agreement on the date hereof), shall such Subordinated Creditor provide
direct assistance to any person attempting to acquire the stock or assets of the
Company or any of its subsidiaries other than the Senior Holders or their
affiliates. If the Subordinated Creditors exercise their right to purchase the
Notes and pay the purchase price therefor, the Senior Holders will assign to the
Subordinated Creditors all right, title and interest they have to the Guaranty,
the Security Agreement and this Agreement concurrently with the transfer of the
Notes.
 
10.   No Obligations of Senior Holders. The rights granted to the Senior Holders
hereunder are solely for their protection and, except to the extent explicitly
provided herein, nothing herein contained shall impose on the Senior Holders any
duties with respect to the Subordinated Debt or any property of the Subordinated
Creditor or the Company received hereunder beyond reasonable care while in the
Senior Holders’ custody and redelivery upon expiration of this Subordination
Agreement.
 
 
 

--------------------------------------------------------------------------------

Subordination Agreement - Page 7
 
11.   Specific Performance. The Senior Holders are hereby authorized to demand
specific performance of this Subordination Agreement, whether or not the Company
shall have complied with the provisions hereof applicable to it, at any time
when the Subordinated Creditor shall have failed to comply with any provision
hereof.
 
12.   Amendment. This Subordination Agreement may not be amended or waived
except by an instrument in writing signed by the Company, the Subordinated
Creditors representing at least a majority of the aggregate principal amount of
the Subordinated Debt then outstanding and the Senior Holders representing at
least a majority of the aggregate principal amount of the Notes then
outstanding.
 
13.   Notices. All notices, requests, demands and other communications provided
for hereunder shall be in writing (including telecopy communication) and
telecopied or delivered: (i) if to a Senior Holder, c/o JMI Management, Inc.,
1119 St. Paul Street, Baltimore, MD 21202, Attn: Bradford D. Woloson or at such
other address as to which such Senior Holder may inform the other parties in
writing in compliance with the terms of this Section 13, with a copy to Goodwin
Procter LLP, Exchange Place, 53 State Street, Boston, MA 02109, Attn: Mark H.
Burnett, Esq., Fax. No.: (617) 523-1231; (ii) if to the Company, at 21 Oxford
Road, Mansfield, Massachusetts 02048, or at such other address as shall be
designated by the Company in a written notice to the other parties complying as
to delivery with the terms of this Section 13, with a copy to Arent Fox PLLC,
1675 Broadway, New York, New York 10019-5820, Attn: Steven D. Dreyer, Fax No.
(212) 484-3990; and (iii) if to the Subordinated Creditor, at c/o Laurus Capital
Management LLC, 825 Third Avenue, 14th Floor, New York, New York 10022, Attn:
Jason Ban, Esq., Fax No.: (212) 541-4434 or at such other address as shall be
designated by the Subordinated Creditor in a written notice to the other parties
complying as to delivery with the terms of this Section 13.
 
All such notices, requests, demands and other communications shall be in writing
and shall be deemed to have been given (i) on the date of delivery, if
personally delivered or telecopied to the party to whom notice is to be given,
or (ii) upon confirmed receipt after being deposited with a nationally
recognized overnight delivery service for next business day delivery or (iii) on
the third Business Day after mailing, if mailed to the party to whom notice is
to be given, by certified mail, return receipt requested, postage prepaid, and
addressed to the addressee at the address of the addressee set forth herein, or
to the most recent address, specified by written notice, given to the sender
pursuant to this paragraph.
 
14.   Waiver. No delay on the part of the Senior Holders or Subordinated
Creditors in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any partial exercise or waiver of any privilege or
right hereunder preclude any further exercise of such privilege or right or the
exercise of any other right, power or privilege. The rights and remedies
expressed in this Subordination Agreement are cumulative and not exclusive of
any right or remedy which the Senior Holders or Subordinated Creditors may
otherwise have.
 
 
 

--------------------------------------------------------------------------------

Subordination Agreement - Page 8
 
15.   Further Assurances. The Subordinated Creditors and the Company shall
execute and deliver to the Senior Holders such further instruments and documents
and shall take such further action as the Senior Holders may at any time or
times reasonably request in order to carry out the provisions and intent of this
Subordination Agreement.
 
16.   Prior Agreements. This Agreement constitutes the entire agreement between
the parties and supercedes any other prior understandings or agreements
concerning the subject matter hereof.
 
17.   Governing Law. This Subordination Agreement shall be governed by, and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without giving effect to the principles of conflicts of laws thereof. The
Company and the Subordinated Creditors hereby consent to the jurisdiction of any
federal or state court in the Commonwealth of Massachusetts located in the
counties of Suffolk, Middlesex, or Norfolk.
 
18.   Waiver of Jury Trial. EACH OF THE SUBORDINATED CREDITORS AND THE COMPANY
EACH HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT
AS PROHIBITED BY LAW, EACH OF THE SUBORDINATED CREDITORS AND THE COMPANY HEREBY
WAIVES ANY RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. EACH OF THE SUBORDINATED CREDITORS AND THE COMPANY (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE SENIOR HOLDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE SENIOR HOLDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
SENIOR HOLDER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.
 
19.   Counterparts. This Subordination Agreement may be signed in any number of
counterparts, which together will be one and the same instrument. This
Subordination Agreement shall become effective whenever each party shall have
signed at least one such counterpart. This Subordination Agreement shall be
binding upon each party hereto and its executors, administrators, personal
representatives, heirs, devisees, legatees, successors and assigns, and shall
inure to the benefit of the Senior Holders and the Subordinated Creditors and
each of their respective successors and assigns.
 
20.   Assignment by Senior Holders. No Senior Holder shall sell, assign or
otherwise transfer or further encumber any Senior Debt or interest therein
without first procuring and delivering to the Subordinated Creditors evidence in
writing of the consent and agreement of the purchaser, pledgee, assignee or
transferee of such Senior Debt or interest therein to comply with all terms,
conditions and provisions of, and be bound by, this Subordination Agreement.
 
 
 

--------------------------------------------------------------------------------

Subordination Agreement - Page 9
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 
 

--------------------------------------------------------------------------------

 
Subordination Agreement - Signature Page
 

IN WITNESS WHEREOF, each party hereto has cause this Subordination Agreement to
be executed by its duly authorized officer as of the date first above written.
 

        COMPANY:       AXEDA SYSTEMS, INC.  
   
   
    By:   /s/ Karen Kupferberg  

--------------------------------------------------------------------------------

Karen Kupferberg   Chief Financial Officer

 

      SENIOR HOLDERS:      
JMI EQUITY FUND V, L.P.
By: JMI Associates V, L.L.C.
its General Partner
 
   
   
    By:   /s/ Bradford D. Woloson  

--------------------------------------------------------------------------------

Bradford D. Woloson   Managing Member

 

       
JMI EQUITY FUND V (AI), L.P.
By: JMI Associates V, L.L.C.
its General Partner
 
   
   
    By:   /s/ Bradford D. Woloson  

--------------------------------------------------------------------------------

Bradford D. Woloson   Managing Member


        SUBORDINATED CREDITORS:       LAURUS MASTER FUND, LTD.  
   
   
    By:   /s/ David Grin  

--------------------------------------------------------------------------------

Name: David Grin   Title: Fund Manager/Director

 
 
 

--------------------------------------------------------------------------------

 